     Case 2:20-cv-02363-RGK-MAA Document 15 Filed 01/28/21 Page 1 of 1 Page ID #:93



 1                                                                                       JS-6
 2
 3
 4
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8
                                   CENTRAL DISTRICT OF CALIFORNIA
 9
10    Brian Whitaker,                                     Case No. 2:20-cv-02363-RGK-MAA
11                            Plaintiff(s),               ORDER DISMISSING ACTION FOR
                                                          LACK OF PROSECUTION
12    vs.
13    Intelligentsia Coffee Inc. et al,
14                            Defendant(s).
15
16            On January 20, 2021, the Court issued an Order to Show Cause (OSC) why the case
17    should not be dismissed for lack of prosecution [14]. A response to the OSC was ordered to be
18    filed on or before January 25, 2021. As of this date, no response has been filed. Therefore, the
19    Court orders the matter dismissed for lack of prosecution.
20            IT IS SO ORDERED.
21
      Dated: January 28, 2021
22                                                        R. GARY KLAUSNER
                                                          UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
